ALBANY COUNTY SHERIFF’S OFFICE

County Court House Albany, New York 12207 (518) 487-5400
WWW.ALBANYCOUNTYSHERIFF.COM

   

CRAIG D. APPLE, SR.
MICHAEL S. MONTELEONE ane KERRY B. THOMPSON
UNDERSHERIFF CHIEF DEPUTY
WILLIAM M. RICE LEON A. BORMANN
CHIEF DEPUTY ACTING CHIEF DEPUTY
CERTIFICATE OF SERVICE

NITED STATES EASTERN DIST OF NY COURT
v ° wees STO SECRETARY OF STATE - Sec. 306 B.C.L.

County of State of New York

 

69 BLOOMINGDALE LLC Index Number - 220-CV-02613 (RPK) (SIL)

VS. Sheriff File Number — 20001430

CORAL GRAPHICS INC

 

 

 

|, certify that |am an Albany County Deputy Sheriff, and that | am not a party to the above-entitled
action.

| further certify that on 6/22/2020 at approximately 11:20 AM, at the office of the Secretary of State of
the State of New York, in the City of Albany, New York, | made service of the annexed SUMMONS IN A
CIVIL ACTION, COMPLAINT CHECK # 001226 FOR #40.00 upon SECRETARY OF STATE the agent of the
defendant in the above entitled action by delivering to and leaving with SUE ZOUKY a(n) Business
Document Specialist in the office of the Secretary of State, two true copy(s) thereof and that at the
time of making such service, | paid the secretary of state a fee of $40.00 dollars. The service was

made pursuant fo section 306 Business Corporation Law.

| further certify that | knew the person so served as aforesaid to be a Business Document Specialist in
the office of the Secretary of State of New York, authorized to accept such service on behalf of said

defendant.

DESCRIPTION

The person served was approximately: Skin Color: White, Hair Color: Blond, Gender: Female Height: 5' 1”
Weight: 115 Age: 62.

A FF
. —_— So
Dated: _

Wednesday, September 02, 2020
JOHN LAWRENCE

DEPUTY SHERIFF
